People v Garcia (2015 NY Slip Op 05112)





People v Garcia


2015 NY Slip Op 05112


Decided on June 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2015

Mazzarelli, J.P., Sweeny, Andrias, Saxe, Richter, JJ.


15425 304/13

[*1] The People of the State of New York,	SCI Respondent,
vRuben Garcia, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Manu K. Balachandran of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered February 20, 2013, convicting defendant, upon his plea of guilty, of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to consecutive terms of 3½ to 7 years, unanimously modified, on the law, to the extent of directing that the sentences run concurrently, and otherwise affirmed.
As the People concede, defendant possessed two handguns through a single act, and is thus entitled to concurrent sentences (see People v Salazar , 290 AD2d 256 [1st Dept 2002], lv denied  97 NY2d 760 [2002]).
We perceive no basis for any further modification of the sentences.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2015
CLERK